DETAILED ACTION
The Action is responsive to Applicant’s Application filed March 9, 2021.
Please note claims 1-24 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed March 9, 2021 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed June 9, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10,942,893. Although the claims at issue are not identical, they are not patentably distinct from each other because:
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the 
Claims 1-24 of the current application are generic to the species of invention covered by claims 1-23 of U.S. Patent No. 10,942,893. Therefore the current application is anticipated by the species of U.S. Patent No. 10,942,893.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 15-19, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US Pub. No. 2012/0016838).

Regarding claim 1, Arai teaches a specialized computer file system for self-managing data storage resources provided as a service to remotely executed applications, the system comprising:
‘a data storage device configured to store a plurality of data files’(¶0076)
‘a storage server communicatively coupled to the data storage device and a client application (¶0054), the storage server configured to:
receive at least one data file from the client application, wherein the at least one data file is associated with a file name’ (¶0074, 91, 109)
 ‘modify the file name to include an expiration stamp’ (¶0075, 51, 146, 203)
 ‘upload the at least one data file to the data storage device to be stored with the plurality of data files’ (¶0074, 91, 109)
‘generate a file link associated with the at least one data file, the file link including a source path to the at least one data file stored in the data storage device’ (¶0093)
‘transmit the file link to the client application, wherein the at least one data file is retrievable by the end user via the file link’ (¶0093, 75)
‘a maintenance server communicatively coupled to the data storage device, the maintenance server configured to: execute an erase operation to autonomously erase the at least one data file from the data storage device based on the expiration stamp.’ (¶0051, 75, 146, 203)


Regarding claim 2, Arai teaches wherein the storage server is further configured to:
‘receive a request for the at least one data file from a user device, the request initiated by the end user via the file link’  (¶0075, 14)
‘retrieve the at least one data file from the data storage device’  (¶0121)
‘transmit the at least one data file to the end user.’ (¶0075, 14)

Regarding claim 3, Arai teaches ‘wherein the storage server and the data storage device are associated with a storage-area network (SAN).’ (¶0056)

Regarding claim 7, Arai teaches ‘wherein the maintenance server is configured to parse the file name to extract the expiration stamp from the file name and is configured to determine whether the specified duration of time has elapsed.’ (¶0146, 51)

Regarding claim 8, Arai teaches ‘wherein the at least one data file is irretrievable without the file link.’ (¶0087)

Regarding claim 9, Arai teaches a method for managing data storage, the method implemented via a data storage decivce onfigred ot store a plurality of data files, a storage server communicatively coupled to the data xtorage device and a client 
‘receiving, by the storage server, at least one data file from the client application, wherein the at least one data file is associated with a file name’ (¶0074)
‘modifying, by the storage server,  the file name to include an expiration stamp’ (¶0075, 51, 146, 203)
‘uploading, by the storage server, the at least one data file to the data storage device to be stored with the plurality of data files’ (¶0074, 91, 109)
‘generating, by the storage server, a file link associated with the at least one data file, the file link including a source path to the at least one data file stored in the data storage device’ (¶0093)
‘transmitting, by the storage server, the file link to the client application, wherein the client application transmits the file link to an end user and the at least one data file is retrievable by the end user via the file link’ (¶0093, 75)
‘executing, by the maintenance server, an erase operation to autonomously erase the at least one data file from the data storage device based on the expiration stamp.’ (¶0051, 75, 146, 203)

Regarding claim 10, Arai teaches further comprising:
‘receiving, by the storage server, a request for the at least one data file from a user device, the request initiated by the end user via the file link’ (¶0075, 14)
‘retrieving, by the storage server, the at least one data file from the data storage device’ (¶0121)
‘transmitting, by the storage server, the at least one data file to the end user’ (¶0075, 14)

Regarding claim 11, Arai teaches ‘wherein the storage server and the data storage device are associated with a storage-area network (SAN).’ (¶0056)

Regarding claim 15, Arai teachesfurther comprising:
‘parsing, by the maintenance server, the file name to extract the expiration stamp from the file name; and determining, by the maintenance server, whether the specified duration of time has elapsed.’ (¶0146, 51)

Regarding claim 16, Arai teaches ‘wherein the at least one data file is irretrievable without the file link.’ (¶0087)

Regarding claim 17, Arai teaches a non-transitory computer-readable medium storing instructions for self-managing data storage provided as a service to remotely executed applications that when executed:
‘receives, by a storage server, at least one data file from a client application, wherein the at least one data file is associated with a file name and the storage server modifies the file name’ (¶0074)
‘modifying, by a storage server,  the file name to include an expiration stamp’ (¶0075, 51, 146, 203)
‘uploads, by the storage server, the at least one data file to a data storage device configured to store a plurality of data files in a non-relational data store, wherein the at least one data file is stored with the plurality of data files’  (¶0074, 91, 109)
‘generates, by the storage server, a file link associated with the at least one data file, the file link including a source path to the at least one data file stored in the data storage device’ (¶0093)
‘transmits, by the storage server, the file link to the client application, wherein the client application transmits the file link to an end user and the at least one data file is retrievable by the end user via the file link’ (¶0093, 75)
‘executes, by a maintenance server, an erase operation to autonomously erase the at least one data file from the data storage device based on the expiration stamp.’ (¶0051, 75, 146, 203)

Regarding claim 18, Arai teaches further comprising:
‘receiving, by the storage server, a request for the at least one data file from a user device, the request initiated by the end user via the file link’ (¶0075, 14)
‘retrieving, by the storage server, the at least one data file from the data storage device’ (¶0121)
‘transmitting, by the storage server, the at least one data file to the end user’ (¶0075, 14)

Regarding claim 19, Arai teaches ‘wherein the storage server and the data storage device are associated with a storage-area network (SAN).’ (¶0056)

Regarding claim 23, Arai teachesfurther comprising:
‘parsing, by the maintenance server, the file name to extract the expiration stamp from the file name; and determining, by the maintenance server, whether the specified duration of time has elapsed.’ (¶0146, 51)

Regarding claim 24, Arai teaches ‘wherein the at least one data file is irretrievable without the file link.’ (¶0087)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 12-13, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pub. No. 2012/0016838) further in view of Wu (US Pub. No. 2013/0198521)

Arai fails to explicitly teach ‘wherein the storage server is associated with a Tomcat server farm connected to a plurality of data storage devices.’
Wu teaches ‘wherein the storage server is associated with a Tomcat server farm connected to a plurality of data storage devices.’ (¶0084)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Wu’s would have allowed Arai’s to handle file uploading and use several class files (¶0084)

	
	
Regarding claim 5, Wu teaches ‘wherein the storage server is associated with an application program interface (API), wherein the client application communicates with the storage server using the API.’ (¶0257, 87)

Regarding claim 12, Arai fails to explicitly teach ‘wherein the storage server is associated with a Tomcat server farm connected to a plurality of data storage devices.’
Wu teaches ‘wherein the storage server is associated with a Tomcat server farm connected to a plurality of data storage devices.’ (¶0084)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Wu’s would have allowed Arai’s to handle file uploading and use several class files (¶0084)

Regarding claim 13, Wu teaches ‘wherein the storage server is associated with an application program interface (API), wherein the client application communicates with the storage server using the API.’ (¶0257, 87)

Regarding claim 20, Arai fails to explicitly teach ‘wherein the storage server is associated with a Tomcat server farm connected to a plurality of data storage devices.’
Wu teaches ‘wherein the storage server is associated with a Tomcat server farm connected to a plurality of data storage devices.’ (¶0084)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Wu’s would have allowed Arai’s to handle file uploading and use several class files (¶0084)

Regarding claim 21, Wu teaches ‘wherein the storage server is associated with an application program interface (API), wherein the client application communicates with the storage server using the API.’ (¶0257, 87)

Claims 6, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pub. No. 2012/0016838) further in view of Fellner et al. (US Pub. No. 2015/01798310)

Arai fails to explicitly teach ‘wherein the storage server is further configured to transmit log files associated with the plurality of data files to the client application.’
Fellner teaches ‘wherein the storage server is further configured to transmit log files associated with the plurality of data files to the client application.’ (¶0037)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Fellner’s would have allowed Arai’s to provide the user with information to determine the content stored in a particular data storage (¶0028)

Regarding claim 14, Arai fails to explicitly teach ‘wherein the storage server is further configured to transmit log files associated with the plurality of data files to the client application.’
Fellner teaches ‘wherein the storage server is further configured to transmit log files associated with the plurality of data files to the client application.’ (¶0037)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Fellner’s would have allowed Arai’s to provide the user with information to determine the content stored in a particular data storage (¶0028)

Regarding claim 22, Arai fails to explicitly teach ‘further  comprising transmitting, by the storage server, log files associated with the plurality of data files to the client application.’
Fellner teaches ‘further comprising transmitting, by the storage server, log files associated with the plurality of data files to the client application.’ (¶0037)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Fellner’s would have allowed Arai’s to provide the user with information to determine the content stored in a particular data storage (¶0028)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VAN H OBERLY/Primary Examiner, Art Unit 2166